                                                                                  ~---·- ·-··•---- ·-
                                                                                                FILED
                                  UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF CALIFORNI                                 I DEC 1 1 20~]
                                                                                          CLLERK. u :5. ;;;·:;: ;-H:CT CCJUfl. I)
                                                                                   -,...,,,THEf''u "i~T>(iCT OF CtlLIFOf,NIA
                                                                                   ::,v,.; ·    \ • v   ~   .          DEPUTY
 UNITED STATES OF AMERICA,                                                         BY
                                                                Case No. 19CR4215-CAB

                                            Plaintiff,
                 vs.
                                                                ruDGMENT OF DISMISSAL
     JOSE ORTIZ-MORENO,



                                         Defendant.


IT APPEARING that the defendant is now entitled to be discharged for the reason that:

      an indictment has been filed in another case against the defendant and the Court has
      granted the motion of the Government for dismissal of this case, without prejudice; or

 •    the Court has dismissed the case for unnecessary delay; or


 •    the Court has granted the motion of the Government for dismissal, without prejudice; or

•     the Court has granted the motion of the defendant for a judgment of acquittal; or

•     a jury has been waived, and the Court has found the defendant not guilty; or


•     the jury has returned its verdict, finding the defendant not guilty;

      of the offense(s) as charged in the Indictment/Information:
      8:1326(a),(b) - Attempted Reentry of Removed Alien (Felony)




Dated:   -~li-._,/~11~/~/~tf_ __
                                                         Hon. Kare . Crawford ·
                                                         United States Magistrate Judge
